Exhibit 10.27

AMENDMENT TO THE

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AMENDMENT (the “Amendment”) is made, effective as of October 24, 2008 (the
“Effective Date”), between EVERCORE PARTNERS INC. (the “Company”) and Adam B.
Frankel (the “Participant”).

WHEREAS, the Company and the Participant are parties to an agreement effective
as of the date of the pricing of Company’s initial public offering, under which
the Participant was awarded restricted stock units under the Company’s 2006
Stock Incentive Plan (the “Award Agreement”); and

WHEREAS, the parties wish to amend the Award Agreement to ensure compliance with
provisions of the Section 409A of the Internal Revenue Code of 1986, as amended,
and its implementing regulations and guidance; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Plan and the Award Agreement.

NOW THEREFORE, in consideration of these premises, and intending to be legally
bound:

1. Section 2(a)(iii) of the Award Agreement is hereby amended in its entirety to
read as follows:

“(iii) Notwithstanding any of the foregoing, (A) any unvested RSUs shall one
hundred percent (100%) vested upon the earlier occurrence of the Participant’s
death or Disability, and (B) any unvested RSUs may, in the sole discretion of
the Committee, become one hundred percent (100%) upon the occurrence of the
Participant’s retirement from the Employer at or after age 65 (any such
retirement, “Retirement”)

2. Section 2(c) of the Award Agreement is hereby amended in its entirety to read
as follows:

“(c) The Company shall deliver to the Participant Shares underlying vested RSUs
as provided for hereunder as follows:

(i) If the Participant is employed with the Employer on August 14, 2011 (i.e.,
the fifth anniversary of the Initial Public Offering), then on that date (or as
soon as practicable thereafter, but in no event later than December 31, 2011),
the Participant will receive the number of Shares that are equal to the number
of RSUs that are vested as of such date, pursuant to the terms of Section 2(a)
above. In addition, so long as the Participant remains employed with the
Employer through and until the occurrence of any subsequent Vesting Event, then
upon the occurrence of any such subsequent Vesting Event, the Participant will
receive the number of Shares that are equal to the number of RSUs that will
become vested upon such subsequent Vesting Event as soon as practicable after
the date of such subsequent Vesting Event (but in no event later than 2 1/2
months after the end of the calendar month in which such subsequent Vesting
Event occurs).



--------------------------------------------------------------------------------

(ii) If the Participant’s employment with the Employer terminates, other than
due to the Participant’s death or Disability, prior to August 14, 2011, then the
Participant will receive the number of Shares that are equal to the number of
RSUs that are vested as of the date of such termination in accordance with the
provisions of this Section 2 above (which number, for the avoidance of doubt,
upon the Employer’s termination of the Participant’s employment for Cause shall
be zero), upon the later to occur of (A) August 14, 2014 (i.e., the eighth
anniversary of the Initial Public Offering) (or as soon as practicable
thereafter but in no event later December 31, 2014) and (B) the fifth
anniversary of the termination of the Participant’s employment with the Employer
(or as soon as practicable thereafter but in no event later than December 31 of
the calendar year in which such anniversary occurs).

(iii) If the Participant dies or suffers a Disability while in service with the
Company, or in the event of the Participant’s Retirement, the Participant (or
the Participant’s beneficiary, as applicable) will receive the number of Shares
that are equal to the number of RSUs that became vested as of the date of such
event pursuant to Section 2(a)(iii) above, on the following date: (A) if such
event occurs prior to August 14, 2011, on August 14, 2011; and (B) if such event
occurs on or after August 14, 2011, immediately upon the date of such event (or,
in either case of clause (A) or (B), as soon as practicable after such date, but
in no event later than December 31 of the calendar year in which such date
occurs).”

3. A new Section 2(f) is hereby inserted into the Award Agreement to read as
follows:

“(f) For purposes of this Agreement, termination of employment means a
“Separation from Service” as that term is used in Treas. Reg. § 1.409A-1(h)(1)
(or any successor provision). In addition, to the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Code, those Shares underlying vested RSUs that would otherwise be delivered
to the Participant by virtue of, and within six months following, his Separation
from Service will instead be deferred (without interest) and delivered to the
Participant on the first business day of the seventh month following such
Separation from Service.”

3. Section 3 of the Award Agreement is hereby amended in its entirety to read as
follows:

“Dividends. From and after the Grant Date and unless and until RSUs are
forfeited or otherwise transferred back to the Company (including upon a
termination of employment as provided in Section 2 above) or Shares are issued
in respect thereof, the Participant will be entitled to receive all dividends
and

 

-2-



--------------------------------------------------------------------------------

other distributions paid with respect to such number of Shares as are equal to
the number of RSUs that are vested pursuant to Section 2(a) above as of the date
such dividends or other distributions are paid, as if the Participant were a
holder of record of such number of Shares. Payments under this Section 3 will be
made within 30 days following the payment date for such dividend or other
distribution.”

4. The definition of “Disability” is hereby inserted into Section 5 to read as
follows:

“‘Disability’ shall have the meaning ascribed to it in Treas. Reg. §§
1.409A-3(i)(4).”

5. The Award Agreement, as amended by the foregoing changes, is hereby ratified
and confirmed in all respects.

[Signatures on next page.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative on the date below indicated.

 

EVERCORE PARTNERS INC. By:   /s/ Nicol Grosso   Nicol Grosso   Director-Human
Resources

[EVERCORE PARTNERS INC. SIGNATURE PAGE TO AMENDMENT TO RESTRICTED STOCK UNIT
AWARD AGREEMENT]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Participant has executed this Agreement on the date
below indicated.

 

PARTICIPANT Adam B. Frankel By:   /s/ Adam B. Frankel Date:   March 12, 2009

[PARTICIPANT SIGNATURE PAGE TO AMENDMENT TO RESTRICTED STOCK UNIT AWARD
AGREEMENT]

 

-5-